141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth J. HULS, Appellant,v.Don DAVIS, Acting Commissioner of Public Safety of the Stateof Minnesota, Appellee.
No. 97-3006MN.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 11, 1998.Filed Feb. 11, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kenneth J. Huls appeals the district court's grant of summary judgment in Huls's action attacking the constitutionality of a state rule that requires six years of documented alcohol abstinence before a motorist involved in three alcoholic-related traffic violations is eligible for reinstatement of driving privileges.  Having reviewed the record and the parties' submissions, we conclude that Huls has failed to show a protected property interest or a violation of his constitutional rights.  We affirm the district court.  See 8th Cir.  R. 47B.


2
Huls's motion for an expedited decision is granted.


3
A true copy.